Name: Commission Regulation (EC) NoÃ 2148/2005 of 23 December 2005 determining the quantity of certain products in the milk and milk products sector available for the first half of 2006 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/16 COMMISSION REGULATION (EC) No 2148/2005 of 23 December 2005 determining the quantity of certain products in the milk and milk products sector available for the first half of 2006 under quotas opened by the Community on the basis of an import licence alone THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: When import licences were allocated for the second half of 2005 for certain quotas referred to in Regulation (EC) No 2535/2001, applications for licences covered quantities less than those available for the products concerned. As a result, the quantity available for each quota for the period 1 January to 30 June 2006 should be fixed, taking account of the unallocated quantities resulting from Commission Regulation (EC) No 1255/2005 (3) determining the extent to which the applications for import licences submitted in July 2005 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted, HAS ADOPTED THIS REGULATION: Article 1 The quantities available for the period 1 January to 30 June 2006 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 24 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, corrected by OJ L 215, 16.6.2004, p. 104). (3) OJ L 200, 30.7.2005, p. 65. ANNEX I.A Quota number Quantity (t) 09.4590 68 000,0 09.4591 5 300,0 09.4592 18 400,0 09.4593 5 200,0 09.4594 20 000,0 09.4595 7 500,0 09.4596 19 275,34 09.4599 8 989,084 ANNEX I.B 1. Products originating in Roumania Quota number Quantity (t) 09.4771 750,0 09.4772 1 000,0 09.4758 1 500,0 2. Products originating in Bulgaria Quota number Quantity (t) 09.4773 3 300,0 09.4660 3 500,0 09.4675 770,0 ANNEX I.F Products originating from Switzerland Quota number Quantity (t) 09.4155 1 000,0 09.4156 5 186,0 ANNEX I.H Products originating in Norway Quota number Quantity (t) 09.4781 1 763,8 09.4782 266,5